Citation Nr: 1032821	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-30 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to service-connected varicose veins. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel






INTRODUCTION

The Veteran had active military service from December 1954 to 
November 1956.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  
By that rating action, the RO, in part, denied service connection 
for a back disorder, to include as secondary to the service-
connected varicose veins.  The Veteran appealed the RO's February 
2007 rating action to the Board.

In August 2009, the Board remanded the secondary service 
connection claim on appeal to the RO for additional development.  
The requested development has been completed and the case has 
returned to the Board for appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent and probative medical 
evidence of record does not show that the Veteran's back disorder 
is etiologically related to, or has been aggravated by, the 
service-connected varicose veins.

2,  The Veteran is not competent in his assertion that he has a 
back disorder that is secondary to his varicose veins. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for a 
back disorder are not approximated.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R.§§ 3.102, 
3.159, 3.303, 3.310 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate the 
claim.  The claimant should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide. Proper 
notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1). See, also, the United 
States Court of Appeals for Veterans Claims (Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 
(2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., statements or 
supplemental statements of the case), was required.  The Federal 
Circuit further held that such a letter should be sent prior to 
the appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal. Id.

In a June 2006 pre-adjudication letter, the RO provided notice to 
the Veteran regarding what information and evidence is needed to 
substantiate his secondary service connection claim decided in 
the decision below.  The RO also specified what information and 
evidence must be submitted by him, what information and evidence 
will be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to this claim.

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may 
proceed with adjudication of a claim if errors in the timing or 
content of the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. 
App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, complete VCAA notice as to the secondary service connection 
claim was provided prior to the appealed February 2007 rating 
decision.  Pelegrini, supra.

Concerning the secondary service connection claim on appeal, on 
March 3, 2006, during the pendency of the appeal, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection claim 
(those five elements include: Veteran status, existence of a 
disability, connection between the Veteran's service and that 
disability, degree of disability, and effective date pertaining 
to the disability).  The above-cited June 2006 letter informed 
the Veteran of the Dingess elements.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his secondary service connection claim decided in 
the decision below.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159.  Here, the Veteran's service treatment records have been 
associated with the claims files.  Post-service VA and private 
medical reports, along with statements of the Veteran and his 
representative, have also been obtained and associated with the 
claims file.

In December 2009, pursuant to the Board's August 2009 remand 
directives, a VA examiner provided an opinion as to the etiology 
of the Veteran's back disorder, to include its relationship, if 
any, to the service-connected varicose veins.  Given the 
foregoing, the Board finds that the AMC has substantially 
complied with the Board's August 2009 remand directives for the 
secondary service connection issue decided in the decision below.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied with), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision on the secondary service 
connection issue analyzed in the decision below.

II. Laws and Regulations

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service. 38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post- service 
development of a presumptive disease, such as arthritis, to a 
degree of 10 percent within one year from the date of termination 
of such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  On the 
other hand, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  The Court has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service- connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service- connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
explicitly incorporate the holding in Allen. 38 C.F.R. 3.310 
(2009).

The amended 38 C.F.R. § 3.310, limits service connection on the 
basis of aggravation to those situations in which medical 
evidence created prior to the alleged aggravation establishes a 
baseline for the disability prior to aggravation. When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

III. Merits Analysis

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code
 ("38 U.S.C.A "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the precedential 
rulings of the Court of Appeals for the Federal Circuit (as noted 
by citations to "Fed. Cir.) and the Court of Appeals for Veterans 
Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

The record does not demonstrate, nor does the Veteran contend, 
that his current back disorder had its onset during military 
service or within the initial post-service year.  Rather, his 
contention is that his back disorder is secondary to his service- 
connected varicose veins.  (See VA Form 9, received by the RO in 
September 2007).

The private and VA medical evidence of record reflects that the 
Veteran has been diagnosed with a back disorder.  (See December 
2009 VA examination report, wherein it was noted that the Veteran 
had been diagnosed with degenerative disc disease of the lumbar 
spine ).  Thus, the Veteran's claim hinges on whether there is 
competent medical evidence of record showing that his back 
disorder is etiologically related to, or has been permanently 
aggravated by, the service-connected varicose veins.  The Board 
finds that the preponderance of the competent and probative 
evidence of record does not support this finding. 

There is one medical opinion of record and it is against the 
claim. 

In December 2009, and pursuant to the Board's August 2009 remand 
directives, a VA examiner provided an opinion as to the etiology 
of the Veteran's back disorder and its etiological relationship, 
if any, to the service-connected varicose veins.  After a claims 
file review, the December 2009 VA examiner provided the following 
opinion: 

"There is clear documentation that the 
Veteran's back condition is secondary to 
multilevel degenerative disc and joint 
disease that was not caused by, or related 
to, his service-connected varicose veins.  
There is no scientific basis to link the 
two.  Varicose Veins are a circulatory 
problem and this circulation problem would 
not cause or exacerbate a degenerative 
joint or degenerative disc problem of the 
lumbar spine."

There is no other opinion, private or VA, that refutes the 
December 2009 VA examiner's opinion and that is supportive of the 
claim. 

The Veteran is competent to provide statements concerning factual 
matters of which he has firsthand knowledge (i.e., experiencing 
or observing pain in the Veteran's feet and shortness of breath).  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Further, under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's assertion is not competent medical evidence to 
support a finding that his back disorder is secondary to, or has 
been aggravated by, his service-connected varicose veins..  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions. 38 C.F.R. § 3.159(a).  The appellant has not shown, 
nor claimed, that she possesses the medical expertise that is 
required to render a competent opinion as to actual diagnoses 
and/or medical causation. See Barr, supra; Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to describe 
dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 
465 (1994) (cautioning that lay testimony that Veteran suffered a 
particular illness (bronchial asthma) was not competent evidence 
because matter required medical expertise).

As there is no competent medical evidence of record to support 
the claim for service connection for a back disorder, to include 
as secondary to the service-connected varicose veins, the 
preponderance of the evidence is against the claim, and the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Service connection for a back disorder, to include as due to 
service-connected varicose veins is denied. 



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


